
	
		III
		111th CONGRESS
		2d Session
		S. RES. 678
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2010
			Mr. Casey (for himself
			 and Mr. Specter) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Congratulating the Penn State Nittany Lions
		  for their 400th win under head football coach Joe Paterno.
	
	
		Whereas The Pennsylvania State University (referred to in
			 this resolution as Penn State) reached this milestone of 400 wins
			 under Joe Paterno on November 6, 2010;
		Whereas the Penn State Nittany Lions football team has
			 been coached by Joe Paterno for 60 years starting in 1950 when Joe Paterno was
			 an assistant coach;
		Whereas, in 2009, the graduation rate of Penn State
			 players under Joe Paterno was 89 percent, and the graduation success rate was
			 85 percent, the highest rates among all football teams in the final 2009
			 Associated Press Top 25 poll;
		Whereas Penn State’s football team has more wins under a
			 single head coach than any other head coach in the National Collegiate Athletic
			 Association (NCAA) Division 1A Football Bowl Subdivision (FBS) history;
		Whereas Penn State is 1 of just 7 football teams with a
			 history of more than 800 wins, and Joe Paterno has been active with the program
			 for 691 of those games over 60 seasons, with an amazing record of 504 wins, 180
			 losses, and 7 ties (73.6 percent);
		Whereas among Penn State’s accolades under Joe Paterno’s
			 45 years as head coach are 2 national championships, 7 undefeated seasons, 23
			 finished in the top 10 rankings, and 3 Big Ten conference championships since
			 joining the NCAA Division 1A FBS conference in 1993;
		Whereas Penn State has 24 bowl game wins and 36 bowl game
			 appearances under Coach Joe Paterno, both of which are the most of any school
			 under 1 football coach; and
		Whereas the continued dedication to the players and
			 emphasis on academic integrity and education of Penn State football under Joe
			 Paterno has in Penn State fostering 15 Hall of Fame Scholar-Athletes, 34
			 first-team All-Americans, 44 overall Academic All-Americas, and 18 NCAA
			 Postgraduate Scholarship winners: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Penn State football team for their unparalleled success resulting in 400 wins
			 under head coach Joe Paterno; and
			(2)commends the Penn
			 State football program under head coach Joe Paterno for setting an example of
			 honor, success, integrity, and respect for thousands of players, coaches,
			 students, and fans throughout the Nation.
			
